Citation Nr: 1242418	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-22 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for depression claimed as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from June 1987 to August 1987, from March 2004 to May 2005 and from August 2005 to February 2006. 

This claim comes before the Board of Veterans' Appeals on appeal from a January 2010 rating decision of the RO.

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration.


FINDING OF FACT

The Veteran currently is shown to suffer from depression disorder that as likely as not had its clinical onset during his period of active service.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by depressive disorder is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 5107 (West 2002) ;38 C.F.R.§ 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

The RO provided the Veteran with VCAA notice in this case by letter dated December 2009.  With regard to content and timing, this letter reflects compliance with pertinent regulatory provisions and case law, noted above.  

In the letter, which the RO sent prior to initially adjudicating this claim, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  It identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  It secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service treatment records and VA and private post-service treatment records.  

The RO also afforded the Veteran a VA examination, during which an examiner addressed the claimed depression.  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  



II.  Analysis

According to written statements the Veteran and his representative submitted in November 2009, February 2010, May 2012 and August 2012, his PTSD includes manifestations of depression and sleeping problems that necessitate the use of  different antidepressants.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The post-service medical documents, including a report of VA examination conducted in August 2009, a December 2009 letter from a licensed clinical social worker, and VA outpatient treatment records dated since 2009, show that the Veteran currently experiences manifestations of depression and difficulty in sleeping , most recently attributed to, or diagnosed as a depressive disorder.  

By rating decision dated January 2010, the RO granted the Veteran service connection for PTSD and assigned an initial evaluation of 30 percent for the psychiatric disability.  

However, inasmuch as the Veteran has been diagnosed as also having a depressive disorder based on his reports of having had sleep problems that began during service, the Board finds that this disorder as likely as not to have had its clinical onset during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a depressive disorder is warranted.  



ORDER

Service connection for depressive disorder is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


